Case 1:20-cv-01501-JPM Document 27-10 Filed 04/07/21 Page 1 of 2 PageID #: 323



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA

SAMANTHA WILLIAMS,                                         CIVIL ACTION: 20-cv-1501
DAKOTA FISHER, individually
And on behalf of those similarly                           HON. DAVID C. JOSEPH
Situated, and WES PIGOTT,                                  MAG. JOSEPH H.L. PEREZ-MONTES

VERSUS
                                                           JURY TRIAL DEMANDED
D’ARGENT FRANCHISING, LLC,
D’ARGENT CONSTRUCTION, LLC,                                Putative Collective Action
THOMAS GIALLONARDO, III,                                   Pursuant to 29 U.S.C. § 216(b)
JUSTIN GIALLONARDO, and
XYZ INSURANCE CO.


                                              Proposed Order




        Having duly considered Plaintiff’s Motion for Conditional Certification and Equitable Tolling, or

in the Alternative, Equitable Tolling, IT IS HEREBY ORDERED that the motion is GRANTED. It is

ordered that the following class of potential opt-in plaintiffs is conditionally certified:

        All employees who are or were employed by Defendants D’Argent Franchising, LLC,
        D’Argent Construction, LLC, or D’Argent Companies, LLC at any point from three
        years prior to the date of filing this Complaint to the present (November 21, 2017 to
        present), who have worked over 40 hours in at least one workweek from November 21,
        2017 to the present, and who were subject to the pay practices of D’Argent Franchising,
        LLC, D’Argent Construction, LLC, or D’Argent Companies, LLC during that time.

        Within ten days of this order, Defendants shall disclose to Plaintiffs the names, last known home

addresses, email addresses (business and home), and home and cellular telephone numbers for the above-

defined potential opt-in plaintiffs. The information shall be provided in electronic form, with

electronically-recognizable text.

        The parties are furthermore ordered to meet and confer within ten (10) days from the entry of

the Court’s Order to confer on a proposed Notice and Consent Form to Putative Class Members.

        Plaintiffs are granted permission to allow the proposed Notice and Consent Forms to be mailed,
                                                       1
Case 1:20-cv-01501-JPM Document 27-10 Filed 04/07/21 Page 2 of 2 PageID #: 324



texted, and emailed to the class members. Beall v. Tyler Technologies, Inc., 2009 WL 3064689, at *1 (E.D.

Tex. 2009) (granting class notice via email and later compelling the employer to produce all email

addresses, both personal and work); see also Davis v. Westgate Planet Hollywood Las Vegas, LLC., 2009 WL

102735, at * 15 (D. Nev. 2009) (granting class notice via U.S. mail and email).

        Defendants are ordered to post the Notice and Consent forms in common areas of Defendants’

operational locations - including all franchise locations, the D’Argent main office, and any construction

or development sites – for the entire length of the approved opt-in period, for example next to where

Defendant currently posts employee schedules and other notices. See Whitehorn v Wolfgang’s Steakhouse, Inc.,

2011 WL 420528, at *2 (S.D.N.Y. 2011) (“Courts routinely approve requests to post notice on employee

bulletin boards and in other common areas, even where potential members will also be notified by mail.”);

Garcia v. Pancho Villa’s of Huntington Vill., Inc., 678 F. Supp. 2d 89, 96 (E.D.N.Y. 2010) (“[W]hile Defendant

object to the posting of the Notice at their business locations--and request an order prohibiting it--such

a practice has been routinely approved in other cases.”).

        [AND/OR]

        The Court grant Plaintiffs’ Motion for Equitable Tolling for all Putative Class Members to March

26, 2021, the date Defendants’ responses to Plaintiffs’ Requests for Production were due. The statute of

limitations for all claims identified in Plaintiffs’ complaint shall be equitably tolled for all persons meeting

the criteria of Plaintiffs’ proposed collective class, as of March 26, 2021.




        Alexandria, Louisiana, this _____ day of ___________________, 2021.



                                                  ____________________________________
                                                  UNITED STATES JUDGE
                                                  WESTERN DISTRICT OF LOUISIANA


                                                       2
